

 




















EXHIBIT 10.1







EXCHANGE AGREEMENT


Between
TABATHA I, Inc.
and
ZIGEN, Inc.










Dated February 25, 2005




























 




 
















--------------------------------------------------------------------------------



EXCHANGE AGREEMENT




THIS EXCHANGE AGREEMENT (hereinafter referred to as this "Agreement") is entered
into as of this 25th day of February 2005 by and between TABATHA I, Inc., a
Colorado corporation (hereinafter referred to as "TABATHA I"), Zigen, Inc., a
Texas corporation (hereinafter referred to as "ZIG"), and all of the
shareholders of ZIG (“Shareholders”) upon the following premises:


Premises


WHEREAS, TABATHA I is a publicly held corporation organized under the laws of
the State of Colorado;


WHEREAS, ZIG is a corporation organized under the laws of the State of Texas;


WHEREAS, management of the constituent corporations have determined that it is
in the best interest of the parties that TABATHA I acquire I00% of the issued
and outstanding securities of ZIG in exchange for the issuance of certain shares
of TABATHA I to the Shareholders (the "Exchange") on the terms described herein;
and


WHEREAS, TABATHA I and the Shareholders desire to set forth the terms of the
Exchange, which is intended to constitute a tax-free reorganization pursuant to
the provisions of Section 368(a)(I)(B) of the Internal Revenue Code of I986,as
amended (the "code").


Agreement


NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom, it is hereby agreed as follows:
 
ARTICLE I
 
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF ZIGEN, INC.


As an inducement to, and to obtain the reliance of TABATHA I, except as set
forth on the ZIG Schedules (as hereinafter defined), ZIG represents and warrants
as follows:


Section I.0I Organization. ZIG is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Texas and has the
corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, including qualification
to do business as a foreign corporation in the states or countries in which the
character and location of the assets owned by it or the nature of the business
transacted by it requires qualification, except where failure to be so qualified
would not have a material adverse effect on its business. Complete and correct
Articles of Incorporation and Bylaws as in effect on the date hereof, have been
delivered to TABATHA I. The execution and delivery of this Agreement does not,
and the consummation of the transactions contemplated hereby will not, violate
any provision of ZIG’s Articles of Incorporation or Bylaws. ZIG has taken all
actions required by law, its Articles of Incorporation or Bylaws, or otherwise
to authorize the execution and delivery of this Agreement. ZIG has full power,
authority, and legal right and has taken all action required by law, its
Articles of Incorporation and Bylaws and otherwise to consummate the
transactions herein contemplated.


Section I.02 Capitalization. The authorized capitalization of ZIG consists of
I,000 shares of common stock, of which I,000 shares are currently issued and
outstanding. All issued and outstanding shares are legally issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person.


Section I.03 Subsidiaries and Predecessor Corporations. ZIG does not have any
predecessor corporation(s) or subsidiaries, and does not own, beneficially or of
record, any shares of any other corporation.


Section I.04 Financial Statements.
 
(a) All such financial statements have been prepared in accordance with
generally accepted accounting principles. The ZIG balance sheets present a true
and fair view as of the dates of such balance sheets of the financial condition
of ZIG. ZIG did not have, as of the dates of such balance sheets, except as and
to the extent reflected or reserved against therein, any liabilities or
obligations (absolute or contingent) which should be reflected in the balance
sheets or the notes thereto, prepared in accordance with generally accepted
accounting principles, and all assets reflected therein are properly reported
and present fairly the value of the assets of ZIG in accordance with generally
accepted accounting principles.


(b) ZIG has no liabilities with respect to the payment of any federal, state,
county, local or other taxes (including any deficiencies, interest or
penalties), except for taxes accrued but not yet due and payable.


(c) ZIG has filed all state, federal or local income and/or franchise tax
returns required to be filed by it from inception to the date hereof. Each of
such income tax returns reflects the taxes due for the period covered thereby,
except for amounts which, in the aggregate, are immaterial.


(d) The books and records, financial and otherwise, of ZIG are in all material
respects complete and correct and have been maintained in accordance with good
business and accounting practices.


(e) All of ZIG's assets are reflected on its financial statements, and, except
as set forth in the ZIG Schedules or the financial statements of ZIG or the
notes thereto, ZIG has no material liabilities, direct or indirect, matured or
unmatured, contingent or otherwise.


Section I.05 Information. The information concerning ZIG set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading. In addition, ZIG has fully disclosed in writing
to TABATHA I all information relating to matters involving ZIG or its assets or
its present or past operations or activities which (i) indicated or may
indicate, in the aggregate, the existence of a greater than $50,000 liability of
ZIG.


Section I.06 Options or Warrants. There are no existing options, warrants,
calls, or commitments of any character relating to the authorized and unissued
ZIG common stock.


Section I.07 Absence of Certain Changes or Events. Except as set forth in this
Agreement;


(a) there has not been (i) any material adverse change in the business,
operations, properties, assets, or condition of ZIG or (ii) any damage,
destruction, or loss to ZIG (whether or not covered by insurance) materially and
adversely affecting the business, operations, properties, assets, or condition
of ZIG;
 
(b) ZIG has not (i) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except as disclosed herein and except liabilities incurred in the ordinary
course of business; (ii) paid or agreed to pay any material obligations or
liability (absolute or contingent) other than current liabilities reflected in
or shown on the most recent ZIG balance sheet, and current liabilities incurred
since that date in the ordinary course of business and professional and other
fees and expenses in connection with the preparation of this Agreement and the
consummation of the transactions contemplated hereby; (iii) sold or transferred,
or agreed to sell or transfer, any of its assets, properties, or rights (except
assets, properties, or rights not used or useful in its business which, in the
aggregate have a value of less than $I0,000), or canceled, or agreed to cancel,
any debts or claims (except debts or claims which in the aggregate are of a
value of less than $I0,000); (iv) made or permitted any amendment or termination
of any contract, agreement, or license to which it is a party if such amendment
or termination is material, considering the business of ZIG; or (v) issued,
delivered, or agreed to issue or deliver any stock, bonds or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock); and


(c)  to the best knowledge of ZIG, ZIG has not become subject to any law or
regulation which materially and adversely affects, or in the future may
adversely affect the business, operations, properties, assets, or condition of
ZIG.


Section I.08 Title and Related Matters. ZIG has good and marketable title to all
of its properties, inventory, interests in properties, and assets, real and
personal, which are reflected in the most recent ZIG balance sheet or acquired
after that date (except properties, inventory, interests in properties, and
assets sold or otherwise disposed of since such date in the ordinary course of
business) free and clear of all liens, pledges, charges, or encumbrances except
(a) statutory liens or claims not yet delinquent and (b) such imperfections of
title and easements as do not and will not materially detract from or interfere
with the present or proposed use of the properties subject thereto or affected
thereby or otherwise materially impair present business operations on such
properties; ZIG owns, free and clear of any liens, claims, encumbrances, royalty
interests, or other restrictions or limitations of any nature whatsoever, any
and all products it is currently manufacturing, including the underlying
technology and data, and all procedures, techniques, marketing plans, business
plans, methods of management, or other information utilized in connection with
ZIG business; no third party has any right to, and ZIG has not received any
notice of infringement of or conflict with asserted rights of others with
respect to any product, technology, data, trade secrets, know-how, propriety
techniques, trademarks, service marks, trade names, or copyrights which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a materially adverse effect on the business,
operations, financial condition, income, or business prospects of ZIG or any
material portion of its properties, assets, or rights.


Section I.09 Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of ZIG after
reasonable investigation, threatened by or against ZIG or affecting ZIG or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind.
ZIG does not have any knowledge of any material default on its part with respect
to any judgment, order, injunction, decree, award, rule, or regulation of any
court, arbitrator, or governmental agency or instrumentality or of any
circumstances which, after reasonable investigation, would result in the
discovery of such a default.


Section I.I0 Contracts.


(a) There are no "material" contracts, agreements, franchises, license
agreements, debt instruments or other commitments to which ZIG is a party or by
which it or any of its assets, products, technology, or properties are bound
other than those incurred in the ordinary course of business (as used in this
Agreement, a "material" contract, agreement, franchise, license agreement, debt
instrument or commitment is one which (i) will remain in effect for more than
six (6) months after the date of this Agreement or (ii) involves aggregate
obligations of at least one-hundred thousand dollars ($I00,000));
 
(b) All material contracts, agreements, franchises, license agreements, and
other commitments to which ZIG is a party or by which its properties are bound
and which are material to the operations of ZIG taken as a whole are valid and
enforceable by ZIG in all respects, except as limited by bankruptcy and
insolvency laws and by other laws affecting the rights of creditors generally;


(c) ZIG is not a party to or bound by, and the properties of ZIG are not subject
to any material contract, agreement, other commitment or instrument; any charter
or other corporate restriction; or any judgment, order, writ, injunction,
decree, or award which materially and adversely affects, the business
operations, properties, assets, or condition of ZIG; and


(d) ZIG is not a party to any oral or written (i) contract for the employment of
any officer or employee which is not terminable on 30 days, or less notice; (ii)
profit sharing, bonus, deferred compensation, stock option, severance pay,
pension benefit or retirement plan, (iii) material agreement, contract, or
indenture relating to the borrowing of money, (iv) guaranty of any obligation,
other than one on which ZIG is a primary obligor, for the borrowing of money or
otherwise, excluding endorsements made for collection and other guaranties of
obligations which, in the aggregate do not exceed more than one year or
providing for payments in excess of $50,000 in the aggregate; (vi) collective
bargaining agreement; or (vii) agreement with any present or former (on or after
Jan. I, 2005) officer or director of ZIG.


Section I.II Material Contract Defaults. ZIG is not in default in any material
respect under the terms of any outstanding material contract, agreement, lease,
or other commitment and there is no event of default in any material respect
under any such material contract, agreement, lease, or other commitment in
respect of which ZIG has not taken adequate steps to prevent such a default from
occurring.


Section I.I2 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute an event of default
under, or terminate, accelerate or modify the terms of any material indenture,
mortgage, deed of trust, or other material contract, agreement, or instrument to
which ZIG is a party or to which any of its properties or operations are
subject.


Section I.I3 Governmental Authorizations. ZIG has all licenses, franchises,
permits, and other governmental authorizations that are legally required to
enable it to conduct its business in all material respects as conducted on the
date hereof. Except for compliance with federal and state securities and
corporation laws, as hereinafter provided, no authorization, approval, consent,
or order of, or registration, declaration, or filing with, any court or other
governmental body is required in connection with the execution and delivery by
ZIG of this Agreement and the consummation by ZIG of the transactions
contemplated hereby.


Section I.I4 Compliance With Laws and Regulations. To the best of its knowledge
ZIG has complied with all applicable statutes and regulations of any federal,
state, or other governmental entity or agency thereof, except to the extent that
noncompliance would not materially and adversely affect the business,
operations, properties, assets, or condition of ZIG or except to the extent that
noncompliance would not result in the occurrence of any material liability for
ZIG.


Section I.I5 Insurance. All of the properties of ZIG are insured for an amount
deemed reasonable.


Section I.I6 Approval of Agreement. The board of directors of ZIG has authorized
the execution and delivery of this Agreement by ZIG and has approved this
Agreement and the transactions contemplated hereby.
 
Section I.I7 Valid Obligation. This Agreement and all agreements and other
documents executed by ZIG in connection herewith constitute the valid and
binding obligation of ZIG, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefor may be brought.
 
ARTICLE II
 
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF TABATHA I


As an inducement to, and to obtain the reliance of ZIG and the ZIG Shareholders,
except as set forth in the TABATHA I Schedules (as hereinafter defined), TABATHA
I represents and warrants as follows:


Section 2.0I Organization. TABATHA I is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Colorado and has
the corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets, to carry on its business in
all material respects as it is now being conducted, and except where failure to
be so qualified would not have a material adverse effect on its business, there
is no jurisdiction in which it is not qualified in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification. The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
violate any provision of TABATHA I's certificate of incorporation or bylaws.
TABATHA I has taken all action required by law, its certificate of
incorporation, its bylaws, or otherwise to authorize the execution and delivery
of this Agreement, and TABATHA I has full power, authority, and legal right and
has taken all action required by law, its certificate of incorporation, bylaws,
or otherwise to consummate the transactions herein contemplated.


Section 2.02 Capitalization. TABATHA I's authorized capitalization consists of
100,000,000 shares of common stock with no par value of which 8,302,500 shares
are issued and outstanding. No shares of preferred stock or any other claim of
common stock are authorized. All issued and outstanding shares are legally
issued, fully paid, and non-assessable and not issued in violation of the
preemptive or other rights of any person.


Section 2.03 Subsidiaries and Predecessor Corporations. TABATHA I does not have
any predecessor corporation(s) or subsidiaries, and does not own, beneficially
or of record, any shares of any other corporation.


Section 2.04 Securities Filings; Financial Statements.


(a) For at least the past twenty-four months TABATHA I has timely filed all
forms, reports and documents required to be filed with the Securities and
Exchange Commission, and has heretofore delivered to ZIG, in the form filed with
the Commission, (i) all quarterly and annual reports on Forms I0-QSB and I0-KSB
filed since December 3I, 200I (ii) all other reports filed by TABATHA I with the
Securities and Exchange Commission since December 3I, 200I, (collectively, the
"SEC Reports") and (iii) all comment letters from the Securities and Exchange
Commission with respect to the SEC Reports. The SEC Reports (i) were prepared in
accordance with the requirements of the Securities Exchange Act of I934 or the
Securities Act of I933, as appropriate, and (ii) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading as of the
date hereof none of its SEC Reports need to be amended to correct any prior
disclosure in order for prior SEC Reports to not contain any untrue statement of
material fact or omission to state any material fact. TABATHA I is current in
all of its obligations under federal securities laws.
 
(b) All such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved. The TABATHA I balance sheets present fairly as of their
respective dates the financial condition of TABATHA I. As of the date of such
balance sheets, except as and to the extent reflected or reserved against
therein, TABATHA I had no liabilities or obligations (absolute or contingent)
which should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein are properly reported and present fairly the value of the
assets of TABATHA I, in accordance with generally accepted accounting
principles. The statements of operations, stockholders' equity and cash flows
reflect fairly the information required to be set forth therein by generally
accepted accounting principles.


(c) TABATHA I has no liabilities with respect to the payment of any federal,
state, county, local or other taxes (including any deficiencies, interest or
penalties), except for taxes accrued but not yet due and payable.


(d) TABATHA I has timely filed all state, federal or local income and/or
franchise tax returns required to be filed by it from inception to the date
hereof. Each of such income tax returns reflects the taxes due for the period
covered thereby, except for amounts which, in the aggregate, are immaterial.


(e) The books and records, financial and otherwise, of TABATHA I are in all
material aspects complete and correct and have been maintained in accordance
with good business and accounting practices.


(f) All of TABATHA I's assets are reflected on its financial statements, and,
except as set forth in the TABATHA I Schedules or the financial statements of
TABATHA I or the notes thereto, TABATHA I has no material liabilities, direct or
indirect, matured or unmatured, contingent or otherwise.


Section 2.05 Information. The information concerning TABATHA I set forth in this
Agreement and the TABATHA I Schedules is complete and accurate in all material
respects and does not contain any untrue statements of a material fact or omit
to state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading. In addition, TABATHA I
has fully disclosed in writing to ZIG (through this Agreement or the TABATHA I
Schedules) all information relating to matters involving TABATHA I or its assets
or its present or past operations or activities which (i) indicated or may
indicate, in the aggregate, the existence of a greater than $5,000 liability of
TABATHA I.


Section 2.06 Options or Warrants. There are no existing options, warrants,
calls, or commitments of any character relating to any issued and outstanding
capital stock or to any authorized and unissued capital stock of TABATHA I.


Section 2.07 Absence of Certain Changes or Events. Since the date of the most
recent TABATHA I balance sheet:


(a) there has not been (i) any material adverse change in the business,
operations, properties, assets or condition of TABATHA I or (ii) any damage,
destruction or loss to TABATHA I (whether or not covered by insurance)
materially and adversely affecting the business, operations, properties, assets
or condition of TABATHA I;
 
(b) TABATHA I has not (i) amended its certificate of incorporation or bylaws;
(ii) declared or made, or agreed to declare or make any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are outside of the ordinary
course of business or material considering the business of TABATHA I; (iv) made
any material change in its method of management, operation, or accounting; (v)
entered into any transactions or agreements other than in the ordinary course of
business; (vi) made any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or termination pay to any
present or former officer or employee; (vii) increased the rate of compensation
payable or to become payable by it to any of its officers or directors or any of
its salaried employees whose monthly compensation exceed $I,000; or (viii) made
any increase in any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement,
made to, for or with its officers, directors, or employees;


(c) TABATHA I has not (i) granted or agreed to grant any options, warrants, or
other rights for its stock, bonds, or other corporate securities calling for the
issuance thereof or with respect to outstanding common stock; (ii) borrowed or
agreed to borrow any funds or incurred, or become subject to, any material
obligation or liability (absolute or contingent) except liabilities incurred in
the ordinary course of business; (iii) paid or agreed to pay any material
obligations or liabilities (absolute or contingent) other than current
liabilities reflected in or shown on the most recent TABATHA I balance sheet and
current liabilities incurred since that date in the ordinary course of business
and professional and other fees and expenses in connection with the preparation
of this Agreement and the consummation of the transaction contemplated hereby;
(iv) sold or transferred, or agreed to sell or transfer, any of its assets,
properties, or rights (except assets, properties, or rights not used or useful
in its business which, in the aggregate have a value of less than $I000), or
canceled, or agreed to cancel, any debts or claims (except debts or claims which
in the aggregate are of a value less than $I000); (v) made or permitted any
amendment or termination of any contract, agreement, or license to which it is a
party if such amendment or termination is material, considering the business of
TABATHA I; or (vi) issued, delivered or agreed to issue or deliver, any stock,
bonds, or other corporate securities including debentures (whether authorized
and unissued or held as treasury stock), except in connection with this
Agreement; and


(d) to the best knowledge of TABATHA I, it has not become subject to any law or
regulation which materially and adversely affects, or in the future, may
adversely affect, the business, operations, properties, assets or condition of
TABATHA I.


Section 2.08 Title and Related Matters. TABATHA I has good and marketable title
to all of its properties, inventory, interest in properties, and assets, real
and personal, which are reflected in the most recent TABATHA I balance sheet or
acquired after that date (except properties, inventory, interest in properties,
and assets sold or otherwise disposed of since such date in the ordinary course
of business), free and clear of all liens, pledges, charges, or encumbrances
except (a) statutory liens or claims not yet delinquent; (b) such imperfections
of title and easements as do not and will not materially detract from or
interfere with the present or proposed use of the properties subject thereto or
affected thereby or otherwise materially impair present business operations on
such properties; and (c) as described in the TABATHA I Schedules. Except as set
forth in the TABATHA I Schedules, TABATHA I owns, free and clear of any liens,
claims, encumbrances, royalty interests, or other restrictions or limitations of
any nature whatsoever, any and all products it is currently manufacturing,
including the underlying technology and data, and all procedures, techniques,
marketing plans, business plans, methods of management, or other information
utilized in connection with TABATHA I's business. Except as set forth in the
TABATHA I Schedules, no third party has any right to, and TABATHA I has not
received any notice of infringement of or conflict with asserted rights of
others with respect to any product, technology, data, trade secrets, know-how,
propriety techniques, trademarks, service marks, trade names, or copyrights
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a materially adverse effect on the
business, operations, financial condition, income, or business prospects of
TABATHA I or any material portion of its properties, assets, or rights.


Section 2.09 Litigation and Proceedings. There are no actions, SEC inquires
(formal or informal), suits, proceedings or investigations pending or, to the
knowledge TABATHA I after reasonable investigation, threatened by or against
TABATHA I or affecting TABATHA I or its properties, at law or in equity, before
any court or other governmental agency or instrumentality, domestic or foreign,
or before any arbitrator of any kind. TABATHA I has no knowledge of any default
on its part with respect to any judgment, order, writ, injunction, decree,
award, rule or regulation of any court, arbitrator, or governmental agency or
instrumentality or any circumstance which after reasonable investigation would
result in the discovery of such default.


Section 2.I0 Contracts.


(a)  TABATHA I is not a party to, and its assets, products, technology and
properties are not bound by, any material contract, franchise, license
agreement, agreement, debt instrument or other commitments whether such
agreement is in writing or oral.


(b) All contracts, agreements, franchises, license agreements, and other
commitments to which TABATHA I is a party or by which its properties are bound
and which are material to the operations of TABATHA I taken as a whole are valid
and enforceable by TABATHA I in all respects, except as limited by bankruptcy
and insolvency laws and by other laws affecting the rights of creditors
generally;


(c) TABATHA I is not a party to or bound by, and the properties of TABATHA I are
not subject to any contract, agreement, other commitment or instrument; any
charter or other corporate restriction; or any judgment, order, writ,
injunction, decree, or award which materially and adversely affects, the
business operations, properties, assets, or condition of TABATHA I; and


(d) Except as included or described in the TABATHA I Schedules or reflected in
the most recent TABATHA I balance sheet, TABATHA I is not a party to any oral or
written (i) contract for the employment of any officer or employee which is not
terminable on 30 days, or less notice; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
(iii) agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, other than one on which TABATHA I is a primary
obligor, for the borrowing of money or otherwise, excluding endorsements made
for collection and other guaranties of obligations which, in the aggregate do
not exceed more than one year or providing for payments in excess of $25,000 in
the aggregate; (vi) collective bargaining agreement; or (vii) agreement with any
present or former officer or director of TABATHA I.


(e)  Any and all contracts (written or verbal) by and between TABATHA I and
Jimmy Wang and TABATHA I and Bob Smith have been terminated. TABATHA I does not
owe these parties any monies, shares of its common stock or any other
consideration.


Section 2.II Material Contract Defaults. TABATHA I is not in default in any
material respect under the terms of any outstanding contract, agreement, lease,
or other commitment which is material to the business, operations, properties,
assets or condition of TABATHA I and there is no event of default in any
material respect under any such contract, agreement, lease, or other commitment
in respect of which TABATHA I has not taken adequate steps to prevent such a
default from occurring.


Section 2.I2 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which TABATHA I is a party
or to which any of its assets or operations are subject.


Section 2.I3 Governmental Authorizations. TABATHA I has all licenses,
franchises, permits, and other governmental authorizations, that are legally
required to enable it to conduct its business operations in all material
respects as conducted on the date hereof. Except for compliance with federal and
state securities or corporation laws, as hereinafter provided, no authorization,
approval, consent or order of, of registration, declaration or filing with, any
court or other governmental body is required in connection with the execution
and delivery by TABATHA I of this Agreement and the consummation by TABATHA I of
the transactions contemplated hereby.


Section 2.I4 Compliance With Laws and Regulations. To the best of its knowledge,
TABATHA I has complied with all applicable statutes and regulations of any
federal, state, or other applicable governmental entity or agency thereof,
except to the extent that noncompliance would not materially and adversely
affect the business, operations, properties, assets or condition of TABATHA I or
except to the extent that noncompliance would not result in the occurrence of
any material liability. This compliance includes, but is not limited to, the
filing of all reports to date with federal and state securities authorities.


Section 2.I5 Insurance. All of the properties of TABATHA I are fully insured for
their full replacement cost.


Section 2.I6 Approval of Agreement. The board of directors of TABATHA I has
authorized the execution and delivery of this Agreement by TABATHA I and has
approved this Agreement and the transactions contemplated hereby and will
recommend to its shareholders that they approve this Agreement and the
transactions contemplated hereby.


Section 2.I7 Continuity of Business Enterprises. TABATHA I has no commitment or
present intention to liquidate ZIG or sell or otherwise dispose of a material
portion of ZIG’s business or assets following the consummation of the
transactions contemplated hereby.


Section 2.I8 Material Transactions or Affiliations. Except as disclosed herein
and in the TABATHA I Schedules, there exists no contract, agreement or
arrangement between TABATHA I and any predecessor and any person who was at the
time of such contract, agreement or arrangement an officer, director, or person
owning of record or known by TABATHA I to own beneficially, 5% or more of the
issued and outstanding common stock of TABATHA I and which is to be performed in
whole or in part after the date hereof or was entered into not more than three
years prior to the date hereof. Neither any officer, director, nor 5%
shareholder of TABATHA I has, or has had since inception of TABATHA I, any known
interest, direct or indirect, in any such transaction with TABATHA I which was
material to the business of TABATHA I. TABATHA I has no commitment, whether
written or oral, to lend any funds to, borrow any money from, or enter into any
other transaction with, any such affiliated person.


Section 2.I9 Bank Accounts; Power of Attorney. Set forth in Schedule 2.I9 is a
true and complete list of (a) all accounts with banks, money market mutual funds
or securities or other financial institutions maintained by TABATHA I within the
past twelve (I2) months, the account numbers thereof, and all persons authorized
to sign or act on behalf of TABATHA I, (b) all safe deposit boxes and other
similar custodial arrangements maintained by TABATHA I within the past twelve
(I2) months, and (c) the names of all persons holding powers of attorney from
TABATHA I or who are otherwise authorized to act on behalf of TABATHA I with
respect to any matter, other than its officers and directors, and a summary of
the terms of such powers or authorizations.


Section 2.20 Valid Obligation. This Agreement and all agreements and other
documents executed by TABATHA I in connection herewith constitute the valid and
binding obligation of TABATHA I, enforceable in accordance with its or their
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors' rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.
 
ARTICLE III
 
PLAN OF EXCHANGE


Section 3.0I The Exchange. On the terms and subject to the conditions set forth
in this Agreement, on the Closing Date (as defined in Section 3.03), each ZIG
Shareholder who shall elect to accept the exchange offer described herein (the
"Accepting Shareholders"), shall assign, transfer and deliver, free and clear of
all liens, pledges, encumbrances, charges, restrictions or known claims of any
kind, nature, or description, the number of shares of common stock of ZIG in the
aggregate constituting I00% of the issued and outstanding shares of common stock
of ZIG held by each of such shareholders; the objective of such Exchange being
the acquisition by TABATHA I of I00% of the issued and outstanding common stock
of ZIG. In exchange for the transfer of such securities by the ZIG Shareholders,
TABATHA I shall issue to the ZIG Shareholders (I) an aggregate of approximately
73,000,000 shares of common stock of TABATHA I (the "Initial Shares"). At the
Closing, each ZIG Shareholder shall, on surrender of his certificate or
certificates representing such ZIG shares to TABATHA I or its registrar or
transfer agent, be entitled to receive a certificate or certificates evidencing
his proportionate interest in the Initial Shares. Upon consummation of the
transaction contemplated herein, assuming participation by all of the ZIG
Shareholders, all of the shares of capital stock of ZIG shall be held by TABATHA
I.


Section 3.02 Anti-Dilution. The number of shares of TABATHA I common stock
issuable upon exchange pursuant to Section 3.0I shall be appropriately adjusted
to take into account any other stock split, stock dividend, reverse stock split,
recapitalization, or similar change in the TABATHA I common stock which may
occur (i) between the date of the execution of this Agreement and the Closing
Date, as to the Initial Shares, and (ii) between the date of the execution of
this Agreement and the release date, as to the Additional Shares.


Section 3.03 Closing. The closing ("Closing") of the transactions contemplated
by this Agreement shall be on February 25, 2005 ("Closing Date"). Such Closing
shall take place at a mutually agreeable time and place.


 
Section 3.04 Closing Events. At the Closing, TABATHA I, ZIG and each of the
Accepting Shareholders shall execute, acknowledge, and deliver (or shall ensure
to be executed, acknowledged, and delivered) any and all certificates, opinions,
financial statements, schedules, agreements, resolutions, rulings or other
instruments required by this Agreement to be so delivered at or prior to the
Closing, together with such other items as may be reasonably requested by the
parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby. Among other things, TABATHA I
shall provide an opinion of counsel in the form attached hereto as Exhibit “A”.
 
ARTICLE IV
 
SPECIAL COVENANTS


Section 4.0I Access to Properties and Records. TABATHA I and ZIG will each
afford to the officers and authorized representatives of the other full access
to the properties, books and records of TABATHA I or ZIG, as the case may be, in
order that each may have a full opportunity to make such reasonable
investigation as it shall desire to make of the affairs of the other.


Section 4.02 Delivery of Books and Records. At the Closing, ZIG shall deliver to
TABATHA I the originals of the corporate minute books, books of account,
contracts, records, and all other books or documents of ZIG now in the
possession of ZIG or its representatives.


Section 4.03 Third Party Consents and Certificates. TABATHA I and ZIG agree to
cooperate with each other in order to obtain any required third party consents
to this Agreement and the transactions herein contemplated.


Section 4.04 Reserved.  
 
Section 4.05 Reserved.


Section 4.06 Reserved.


Section 4.07 Reserved. 


Section 4.08 Exclusive Dealing Rights. Until 5:00 P.M. Central Daylight Time on
February 28, 2005.


(a) In recognition of the substantial time and effort which TABATHA I has spent
and will continue to spend in investigating ZIG and its business and in
addressing the matters related to the transactions contemplated herein, each of
which may preempt or delay other management activities, neither ZIG, nor any of
its officers, employees, representatives or agents will directly or indirectly
solicit or initiate any discussions or negotiations with, or, except where
required by fiduciary obligations under applicable law as advised by counsel,
participate in any negotiations with or provide any information to or otherwise
cooperate in any other way with, or facilitate or encourage any effort or
attempt by, any corporation, partnership, person or other entity or group (other
than TABATHA I and its directors, officers, employees, representatives and
agents) concerning any merger, sale of substantial assets, sale of shares of
capital stock, or similar transactions involving ZIG (all such transactions
being referred to as "ZIG Acquisition Transactions"). If ZIG receives any
proposal with respect to a ZIG Acquisition Transaction, it will immediately
communicate to TABATHA I the fact that it has received such proposal and the
principal terms thereof.


(b) In recognition of the substantial time and effort which ZIG has spent and
will continue to spend in investigating TABATHA I and its business and in
addressing the matters related to the transactions contemplated herein, each of
which may preempt or delay other management activities, neither TABATHA I, nor
any of its officers, employees, representatives or agents will directly or
indirectly solicit or initiate any discussions or negotiations with, or, except
where required by fiduciary obligations under applicable law as advised by
counsel, participate in any negotiations with or provide any information to or
otherwise cooperate in any other way with, or facilitate or encourage any effort
or attempt by, any corporation, partnership, person or other entity or group
(other than ZIG and its directors, officers, employees, representatives and
agents) concerning any merger, sale of substantial assets, sale of shares of
capital stock, (including without limitation, any public or private offering of
the common stock of TABATHA I) or similar transactions involving TABATHA I (all
such transactions being referred to as "TABATHA I Acquisition Transactions"). If
TABATHA I receives any proposal with respect to a TABATHA I Acquisition
Transaction, it will immediately communicate to ZIG the fact that it has
received such proposal and the principal terms thereof.


Section 4.09 Actions Prior to Closing. 


(a) From and after the date of this Agreement until the Closing Date and except
as set forth in the TABATHA I Schedules or ZIG Schedules or as permitted or
contemplated by this Agreement, TABATHA I (subject to paragraph (d) below) and
ZIG respectively, will each:


(i) carry on its business in substantially the same manner as it has heretofore;


(ii) maintain and keep its properties in states of good repair and condition as
at present, except for depreciation due to ordinary wear and tear and damage due
to casualty;


(iii) maintain in full force and effect insurance comparable in amount and in
scope of coverage to that now maintained by it;
 
(iv) perform in all material respects all of its obligations under material
contracts, leases, and instruments relating to or affecting its assets,
properties, and business;


(v) use its best efforts to maintain and preserve its business organization
intact, to retain its key employees, and to maintain its relationship with its
material suppliers and customers; and




(vi) fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal and state laws and all rules, regulations,
and orders imposed by federal or state governmental authorities.


(b) From and after the date of this Agreement until the Closing Date, neither
TABATHA I nor ZIG will:


(i) make any changes in their articles or certificate of incorporation or
bylaws;


(ii) take any action described in Section I.07 in the case of ZIG , or in
Section 2.07, in the case of TABATHA I (all except as permitted therein or as
disclosed in the applicable party's schedules);


(iii) enter into or amend any contract, agreement, or other instrument of any of
the types described in such party's schedules, except that a party may enter
into or amend any contract, agreement, or other instrument in the ordinary
course of business involving the sale of goods or services; or


(iv) sell any assets or discontinue any operations (other than the Divestiture),
sell any shares of capital stock (other than as contemplated in Sections 4.07
and 4.08 hereof and the sale of securities underlying existing warrants or
options of TABATHA I) or conduct any similar transactions other than in the
ordinary course of business.


(c) In light of the fact that ZIG Shareholders will control TABATHA I as a
result of the Exchange, from and after the date of this Agreement until the
Closing Date, TABATHA I shall take no action which is material to its business
without the prior written approval of ZIG , which ZIG may give or withhold in
its sole discretion after consultation with TABATHA I.


Section 4.I0 Reserved.  


Section 4.II Indemnification.


(a) ZIG hereby agrees to indemnify TABATHA I and each of the officers, agents
and directors of TABATHA I as of the date of execution of this Agreement against
any loss, liability, claim, damage, or expense (including, but not limited to,
any and all expense whatsoever reasonably incurred in investigating, preparing,
or defending against any litigation, commenced or threatened, or any claim
whatsoever), to which it or they may become subject arising out of or based on
any inaccuracy appearing in or misrepresentations made under Article I of this
Agreement. The indemnification provided for in this paragraph shall survive the
Closing and consummation of the transactions contemplated hereby and termination
of this Agreement.


(b) TABATHA I hereby agrees to indemnify ZIG and each of the officers, agents,
and directors of ZIG and each of the ZIG Shareholders as of the date of
execution of this Agreement against any loss, liability, claim, damage, or
expense (including, but not limited to, any and all expense whatsoever
reasonably incurred in investigating, preparing, or defending against any
litigation, commenced or threatened, or any claim whatsoever), to which it or
they may become subject arising out of or based on any inaccuracy appearing in
or misrepresentation made under Article II of this Agreement. The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.


Section 4.I2 Indemnification of Subsequent Corporate Actions. No officer,
director, controlling shareholder, agent or representative of TABATHA I, or any
other person currently affiliated with TABATHA I, has offered or agreed to
assist in the promotion, market making, development, enhancement, or support of
TABATHA I’s business, capital raising, or securities market.
 
ARTICLE V
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF TABATHA I


The obligations of TABATHA I under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:


Section 5.0I Accuracy of Representations and Performance of Covenants. The
representations and warranties made by ZIG in this Agreement were true when made
and shall be true at the Closing Date with the same force and effect as if such
representations and warranties were made at and as of the Closing Date (except
for changes therein permitted by this Agreement). ZIG shall have performed or
complied with all covenants and conditions required by this Agreement to be
performed or complied with by ZIG prior to or at the Closing.
 
Section 5.02 Reserved. 


Section 5.03 Good Standing. TABATHA I shall have received a certificate of good
standing from ZIG , dated as of a date within ten days prior to the Closing Date
certifying that ZIG is in good standing as a corporation in the State of Texas.


Section 5.04 Approval by ZIG Shareholders. The Exchange shall have been
approved, and shares delivered in accordance with Section 3.0I, by the holders
of not less than ninety percent (90%) of the outstanding common stock of ZIG,
unless a lesser number is agreed to by TABATHA I.


Section 5.05 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.


Section 5.06 Consents. All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of TABATHA I and ZIG after the Closing Date on the basis as presently
operated shall have been obtained.


Section 5.07 Other Items. TABATHA I shall have received a list of ZIG
Shareholders containing the name, address, and number of shares held by each ZIG
Shareholder as of the date of Closing, certified by an executive officer of ZIG
as being true, complete and accurate.
 
ARTICLE VI
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF ZIGEN, INC AND THE ZIG SHAREHOLDERS


The obligations of ZIG and the ZIG Shareholders under this Agreement are subject
to the satisfaction, at or before the Closing Date, of the following conditions:


Section 6.0I Accuracy of Representations and Performance of Covenants. The
representations and warranties made by TABATHA I in this Agreement were true
when made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing Date.
Additionally, TABATHA I shall have performed and complied with all covenants and
conditions required by this Agreement to be performed or complied with by
TABATHA I and shall have satisfied the conditions described below prior to or at
the Closing:


(a) Immediately prior to the Closing, TABATHA I shall have no more than an
aggregate of 8,302,500 shares of common stock issued and outstanding or issuable
pursuant to outstanding warrants and options, excluding any shares issuable
pursuant to the Exchange.
 
(b) The shareholders of TABATHA I shall have approved the Exchange and the
related transactions described herein.


Section 6.02 Reserved.


Section 6.03 Good Standing. ZIG shall have received a certificate of good
standing from the Secretary of State of the State of Colorado or other
appropriate office, dated as of a date within ten days prior to the Closing Date
certifying that TABATHA I is in good standing as a corporation in the State of
Colorado and has filed all tax returns required to have been filed by it to date
and has paid all taxes reported as due thereon.


Section 6.04 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.


Section 6.05 Other Items. ZIG shall have received an acceptable legal opinion as
contemplated in Section 3.04.
 
ARTICLE VII
 
MISCELLANEOUS


Section 7.0I Brokers. TABATHA I and ZIG agree that, there were no finders or
brokers involved in bringing the parties together or who were instrumental in
the negotiation, execution or consummation of this Agreement. TABATHA I and ZIG
each agree to indemnify the other against any claim by any third person other
than those described above for any commission, brokerage, or finder's fee
arising from the transactions contemplated hereby based on any alleged agreement
or understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.


Section 7.02 Governing Law. This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to the matters of state law, with the laws of the State of
Texas without giving effect to principles of conflicts of law thereunder. Each
of the parties (a) irrevocably consents and agrees that any legal or equitable
action or proceedings arising under or in connection with this Agreement shall
be brought exclusively in the federal courts of the United States, (b) by
execution and delivery of this Agreement, irrevocably submits to and accepts,
with respect to any such action or proceeding, generally and unconditionally,
the jurisdiction of the aforesaid court, and irrevocably waives any and all
rights such party may now or hereafter have to object to such jurisdiction.


Section 7.03 Notices. Any notice or other communications required or permitted
hereunder shall be in writing and shall be sufficiently given if personally
delivered to it or sent by telecopy, overnight courier or registered mail or
certified mail, postage prepaid, addressed as follows:
 
If to TABATHA I, to:
        TABATHA I, INC.
            Attention: Diane Thelan
            1926 S. Oswego Way
            Aurora, Colorado 80114
 
         If to ZIG , to:  ZIGEN, INC.
            Attention: Kevan Casey
            III7 Herkimer Street
            Houston, Texas 77008




or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.


Section 7.04 Attorney's Fees. In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorney's fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.


Section 7.05 Confidentiality. Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement. In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.


Section 7.06 Public Announcements and Filings. Unless required by applicable law
or regulatory authority, none of the parties will issue any report, statement or
press release to the general public, to the trade, to the general trade or trade
press, or to any third party (other than its advisors and representatives in
connection with the transactions contemplated hereby) or file any document,
relating to this Agreement and the transactions contemplated hereby, except as
may be mutually agreed by the parties. Copies of any such filings, public
announcements or disclosures, including any announcements or disclosures
mandated by law or regulatory authorities, shall be delivered to each party at
least one (I) business day prior to the release thereof.


Section 7.07 Schedules; Knowledge. Each party is presumed to have full knowledge
of all information set forth in the other party's schedules delivered pursuant
to this Agreement.


Section 7.08 Third Party Beneficiaries. This contract is strictly between
TABATHA I and ZIG, and, except as specifically provided, no director, officer,
stockholder (other than the ZIG Shareholders), employee, agent, independent
contractor or any other person or entity shall be deemed to be a third party
beneficiary of this Agreement.


Section 7.09 Expenses. Whether or not the Exchange is consummated, each of
TABATHA I and ZIG will bear their own respective expenses, including legal,
accounting and professional fees, incurred in connection with the Exchange or
any of the other transactions contemplated hereby.


Section 7.I0 Entire Agreement. This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.
 
Section 7.II Survival; Termination. The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of one year.


Section 7.I2 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.


Section 7.I3 Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
by amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.


Section 7.I4 Best Efforts. Subject to the terms and conditions herein provided,
each party shall use its best efforts to perform or fulfill all conditions and
obligations to be performed or fulfilled by it under this Agreement so that the
transactions contemplated hereby shall be consummated as soon as practicable.
Each party also agrees that it shall use its best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective this Agreement and the transactions contemplated herein.


IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.


ATTEST:      TABATHA I, INC.




_____________________     ___________________ 
Secretary             BY: John Ballard
                    President




ATTEST:      ZIGEN , INC.


___________________            ___________________

Secretary               BY: Carl A. Chase
              President

 
The undersigned shareholders of ZIGEN, Inc. hereby agree to participate in the
Exchange on the terms set forth above. Subject to Section 7.II above, each of
the undersigned hereby represents and affirms that he has read each of the
representations and warranties of ZIGEN, INC. set out in Article I hereof and
that, to the best of his knowledge, all of such representations and warranties
are true and correct.




_______________________________
Kevan Casey, trustee for Silver Star Holdings Trust
 


_______________________________
Carl A. Chase, individually
 




 
 

--------------------------------------------------------------------------------






EXHIBIT A
 
LEGAL OPINION




Tabatha I’s Counsel’s legal opinion shall contain opinions, the substance of
which are set forth below. Capitalized terms not defined below shall have the
meanings set forth in the Exchange Agreement (the “Agreement”).


(a) Tabatha I is a corporation duly organized, validly existing and in good
standing under the laws of the State of Colorado, the jurisdiction of its
incorporation, and has the full corporate power and authority to own its
properties and to carry on its business as now being conducted.


(b) Tabatha I has full power and authority to execute, deliver and perform its
obligations under the Agreements, and all corporate actions or approvals
required for the execution, delivery and performance thereof by Tabatha I have
been duly taken or obtained.


(c) The Agreement has been duly executed and delivered by Tabatha I and
constitute the legal, valid and binding obligations of Tabatha I, enforceable
against it in accordance with its terms.


(d) Neither the execution and delivery by Tabatha I of the Agreement nor its
compliance with the provisions thereof constitute or will constitute a violation
of the Articles of Incorporation or bylaws of Tabatha I or the application
provisions of any statutory laws or regulations, or, to our knowledge, breach or
result in a default under any material contract or agreement to which Tabatha I
is now a party or by which it or its property is bound, or, to our knowledge,
any judgment, writ, order or decree of any governmental authority by which
Tabatha I or its property is bound.


(e)  To our knowledge, there is not pending or overtly threatened action, suit
or proceeding against Tabatha I or its properties before any governmental
authority (a) seeking to enjoin, prevent or challenge the transactions set forth
in the Agreements or claiming damages with respect thereto, or (b) in which the
likelihood of an outcome materially and adversely affecting Tabatha I, its
business or financial condition, or its ability to duly perform its obligations
under the Agreements, is not remote.


(f) The stock was issued to Zigen, Inc.’s shareholders pursuant to an exemption
under the Securities Act of 1933.


